DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 6, and 14 are independent claims.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 10/13/2021 has been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 4, line 5, replace “each of the at least one room distribution lines” with “the at least one room distribution line”.
Claim 6, line 4, replace “a treatment” with “the treatment”.
Claim 10, line 3, insert “and” after “tank;”.
Appropriate correction is respectfully requested.  

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-3, 6-10, and 12-13 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “a storage and distribution assembly” and “an exhaust system”.  For purposes of examination, as described in paragraph [0055] of the specification, as published, the “storage and distribution assembly” will be construed as treatment compound tanks. As described in paragraph [0064] of the specification as published, the “exhaust system” will be construed as a vent.  
Referring to claim 2, this claim recites the claim limitation “a storage device”.  For purposes of examination, as described in paragraph [0039] of the specification, as published, the “storage device” will be construed as random access memory (RAM), read only memory (ROM), erasable programmable read-only memory (EPROM) and electrically erasable programmable read-only memory (EEPROM), flash memory or other memory technologies, compact disc read-only memory (CD ROM), Digital Versatile Disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, or magnetic disk storage.  
Regarding claim 3, this claim recites “a compressed gas assembly configured to provide gas to the main storage tank”.  However, the written description fails to disclose the corresponding structure of the compressed gas assembly for the claimed function.  
Referring to independent claim 6, this claim recites the claim limitations “at least one room box”, “at least one zone box”, and “an exhaust system”.  For purposes of examination, as described in paragraph [0064] of the specification as published, the “exhaust system” will be construed as a vent.  With respect to “at least one room box” and “at least one zone box”, the written description fails to disclose the corresponding structure of “at least one room box” and “at least one zone box” for the claimed functions.  
Referring to claim 7, this claim recites “a main box”.  However, the written description fails to disclose the corresponding structure of the main box for the claimed function.  
The recitations of claims 7-10 and 12-13 simply add more detail to or are cumulative to the at least one room box and the at least one zone box.  
Referring to claim 12, this claim recites the claim limitation “a storage device”.  For purposes of examination, as described in paragraph [0039] of the specification, as published, the “storage device” will be construed as random access memory (RAM), read only memory (ROM), erasable programmable read-only memory (EPROM) and electrically erasable programmable read-only memory (EEPROM), flash memory or other memory technologies, compact disc read-only memory (CD ROM), Digital Versatile Disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, or magnetic disk storage.  
Because the referred claim limitations of claims 14-15 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 3 and 6-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 3, reciting “a compressed gas assembly configured to provide gas to the main storage tank”, independent claim 6, this claim recites the claim limitations “at least one room box” and “at least one zone box”, and claim 7 reciting “a main box” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed corresponding functions and to clearly link the structure, material, or acts to the corresponding functions. 
The corresponding structure for the means-plus-function limitations must disclose a structure or a structure plus an algorithm for performing the claimed specific functions that is sufficient to transform a general-purpose computer to a special purpose computer. The instant specification appears to provide a description of the functions of claims 3, 6, and 7, but there is no mention of a computer or microprocessor programmed with the algorithm.  MPEP 2181 (“However, if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b).”)
The published specification describes in Paragraph [0114] the functions associated with the “compressed gas assembly”.  The published specification describes in Paragraphs [0081]-[0088] the corresponding functions of at least one room box, the at least one zone box, and the main box. However, there is no disclosure of any particular structure, such as computer programmed with an algorithm, either explicitly or inherently, of the compressed gas assembly, the at least one room box, the at least one zone box, and the main box to perform the particular functions recited. 
The use of the term “compressed gas assembly”, “at least one room box”, “at least one zone box” and “a main box” are not adequate computer or microprocessor structures for performing the acquisition of sensor data, the calculation, and the storing because they do not describe a particular computer or microprocessor structure for performing the corresponding algorithmic functions.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which computer structure or structures perform(s) the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In view of the dependencies to a rejected base claim, claims 8-13 are rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of calculating and storing. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
In view of the dependencies to a rejected base claim, claims 8-13 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 7, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maben (US Patent Publication No. 2021/0393840 A1) (“Maben”).  
Referring to independent claim 1, Maben teaches:
A compound distribution system comprising: Maben: Paragraph [0021] (“…an environmental control (“environmental”) system 1214…”)
a storage and distribution assembly for storing a treatment compound; Maben: Paragraph [0070] (“In one or more examples, the disinfecting system 100 and/or the aircraft 1200 includes a disinfectant supply 102. The disinfectant supply 102 is configured to store the disinfectant 104. The disinfectant supply 102 is in fluid communication with the disinfectant delivery device 106. The disinfectant supply 102 includes, or takes the form of, any container (e.g., reservoir or tank) suitable to hold a volume of the disinfectant 104, depending on the form of the disinfectant 104.”) [The disinfectant supply reads on “storage and distribution assembly”.]
a pipe system for delivering the treatment compound from a storage tank to an environment; and Maben: Paragraph [0070] [As described above.] Maben: Paragraph [0040] (“Referring still to FIGS. 3 and 4, ...The disinfectant delivery device 106 is in fluid communication with the plurality of disinfectant dispensers 108 (e.g., each one of the plurality of disinfectant dispensers 108). The disinfecting delivery device 106 is configured to deliver the disinfectant 104 to the plurality of disinfectant dispensers 108 (e.g., each one of the plurality of disinfectant dispensers 108).”) Maben: Paragraph [0084] (“In one or more examples of the disinfecting system 100, the at least one disinfectant dispenser 108 is located within the air supply duct 1216 of the environmental system 1214 to dispense the disinfectant 104 directly into the airstream 1228 within the air supply duct 1216.”)
an exhaust system configured to exhaust the treatment compound out of the environment. Maben: Paragraph [0077] (“The catalytic converter 138 is configured to convert the disinfectant 104 (e.g., ozone 140) in the air 1224 within the interior 1206 to oxygen. Use of the catalytic converter 138 may increase the rate that the disinfectant 104 is purged from within the interior 1206.”) Maben: Paragraph [0126] (“The disinfecting system 100 then purges the disinfectant mixture 150 out of interior 1206.”)
Regarding claim 2, Maben teaches all the claimed features of claim 1, from which claim 2 depends. Maben further teaches:
The compound distribution system of claim 1 further comprising a computer system communicatively coupled to the storage and distribution assembly, the pipe system, and the exhaust system, the computer system comprising: Maben: Paragraph [0084] [As described in claim 1.] Maben: Paragraph [0036] (“The disinfectant controller 120 is configured to selectively control dispensation of the disinfectant 104 from the at least one disinfectant dispenser 108, for example, based on the one or more conditions detected by the at least one sensor 144.”) Maben: Paragraph [0037] (“…the disinfectant controller 120 is configured to monitor (e.g., periodically or continuously) the one or more conditions of the interior 1206, such as before introduction of the disinfectant 104 to the air 1224, while dispensing the disinfectant 104 in the air 1224, and after the disinfectant 104 is introduced to the air 1224.”) Maben: Paragraph [0057] (“The disinfectant controller 120 is configured to, in response to at least one predetermined condition, increase a speed of the variable speed fan 1236 to increase the air flow (e.g., the airstream 1228) from the air handling device 1218, for example, to purge the disinfectant 104 from the interior 1206.”) Maben: Paragraph [0090] (“…the disinfecting system 100 includes the disinfectant controller 120…” which reads on “communicatively coupled to …the exhaust system”.) [As shown in FIG. 3, the disinfectant controller 120 communicating with the disinfectant 104 (“storage and distribution assembly”) and the disinfectant dispenser 108 dispensing within the air duct supply 1216 reads on “a computer system communicatively coupled to the storage and distribution assembly, the pipe system”.]
at least one processor; and a storage device communicatively coupled to the at least one processor, the storage device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: Maben: Paragraph [0052] (“In one or more examples, the disinfectant controller 120 includes a computing device that includes a processor and memory, storing instructions that are executed by the processor. The disinfectant controller 120 is adapted (e.g., programmed) to determine (e.g., calculate) the concentration of the disinfectant 104 in the air 1224 (e.g., the disinfectant mixture 150) within the interior 1206 based on a plurality of known and/or controllable variables.”)
controlling distribution of the treatment compound from the storage and distribution assembly to the environment; and Maben: Paragraphs [0037] and [0057] [As described above.] Maben: Paragraph [0102] (“The regulator 152 is configured to selectively control the flow of the disinfectant 104 from the disinfectant supply 102. In one or more examples, the disinfectant controller 120 is in communication with the regulator 152 to selectively control the flow of the disinfectant 104.”) [The disinfectant controller monitoring and controlling dispensing of disinfectant from the disinfectant supply reads on “controlling distribution of the treatment compound from the storage and distribution assembly to the environment”.]
controlling the exhaust system to exhaust the treatment compound out of the environment. Maben: Paragraph [0057] and [0090] [As described above.] [The disinfectant controller controlling the purging of the disinfecting system reads on “controlling the exhaust system”.]
Regarding claim 4, Maben teaches all the claimed features of claim 1, from which claim 4 depends. Maben further teaches:
The compound distribution system of claim 1 wherein the pipe system further comprises:
a main distribution line; Maben: Paragraph [0032] (“Referring to FIGS. 2 and 4, in one or more examples, the outside air supply 1244 and the recirculated air supply 1246 are directed to a mixing manifold 1232 where they are mixed to form the airstream 1228 (e.g., as shown in FIG. 3). In one or more examples, the air supply ducts 1216 are in fluid communication with the mixing manifold 1232 and direct the airstream 1228 from the mixing manifold 1232 to different areas of the interior 1206.”) [The mixing manifold reads on “a main distribution line”.]
a main distribution valve in the main distribution line; Maben: Paragraph [0046] (“In one or more examples, the plurality of disinfectant dispensers 108 (e.g., at least one disinfectant dispenser 108 or each one of the plurality of disinfectant dispensers 108) is selectively controllable by the disinfectant controller 120. As an example, the plurality of disinfectant dispensers 108 (e.g., at least one disinfectant dispenser 108 or each one of the plurality of disinfectant dispensers 108) is a “smart” dispenser that includes an actuatable valve (e.g., a solenoid) that is configured to selectively initiate, selectively terminate, or selectively control a flow of the disinfectant 104 through the disinfectant dispenser 108 under direction from the disinfectant controller 120.”) Maben: Paragraph [0065] (“In one or more examples, at least one of the plurality of disinfectant dispensers 108 is located within the mixing manifold 1232 and at least one of the plurality of disinfectant dispensers 108 is located within one or more of the air supply ducts 1216.”) [One of the actuatable valves reads on “a main distribution valve” in the mixing manifold reads on “in the main distribution line”.] 
at least one room distribution line; and Maben: Paragraph [0065] [As described above.] [The air supply ducts reads on “at least one room distribution line”.]
a room distribution line valve associated with each of the at least one room distribution lines. Maben: Paragraph [0065] [As described above.] Maben: Paragraph [0027] (“Referring to FIGS. 2-4, in one or more examples, the air supply ducts 1216 include a plurality of air supply outlets 1226. Each one of the air supply outlets 1226 is situated within the interior 1206 such that the airstream 1228 (e.g., as shown in FIG. 3) is directed to different areas within the interior 1206.”) [At least one of the actuatable valves (of the at least one of the plurality of disinfectant dispensers) within one or more of the air supply ducts reads on “a room distribution line valve”.]
Regarding claim 5, Maben teaches all the claimed features of claim 1, from which claim 5 depends. Maben further teaches:
The compound distribution system of claim 1 wherein the exhaust system further comprises: 
at least one vent in the environment; at least one vent fan configured to draw fluid out of the environment through the at least one vent; and an exhaust vent configured to expel the treatment compound. Maben: Paragraph [0028] (“In one or more examples, the environmental system 1214 also includes an outflow valve 1264 (e.g., as shown in FIG. 2) that is in fluid communication with the interior 1206 of the aircraft 1200 and that is in fluid communication with outside of the aircraft 1200. The outflow valve 1264 is configured to maintain a predetermined pressure within the interior 1206. For example, as a quantity (e.g., volume) of air is introduced into the interior 1206 via the air supply outlets 1226 a corresponding quantity (e.g., volume) of air is discharged from the interior 1206 via the outflow valve 1264.”) Maben: Paragraph [0057] (“The disinfectant controller 120 is configured to, in response to at least one predetermined condition, increase a speed of the variable speed fan 1236 to increase the air flow (e.g., the airstream 1228) from the air handling device 1218, for example, to purge the disinfectant 104 from the interior 1206.”) [The outflow valve reads on “at least one vent” and “an exhaust vent” and the variable speed fan reads on “at least one vent fan”.]
Referring to independent claim 6, Maben teaches:
A distribution and exhaust system comprising: Maben: Paragraph [0021] (“…an environmental control (“environmental”) system 1214…”)
at least one room box configured to deliver treatment compound to a nozzle disposed in an environment; Maben: Paragraph [0033] (“Referring to FIGS. 3 and 4, in one or more examples, the aircraft 1200 also includes at least one disinfectant dispenser 108. The at least one disinfectant dispenser 108 is configured to dispense a disinfectant 104 (e.g., as shown in FIG. 3) in the air 1224 (e.g., as shown in FIG. 3) circulated through the interior 1206.”) Maben: Paragraph [0040] (“Referring still to FIGS. 3 and 4, in one or more examples of the disinfecting system 100 and/or the aircraft 1200, the at least one disinfectant dispenser 108 includes a plurality of disinfectant dispensers 108.”) Maben: Paragraph [0075] (“…the at least one disinfectant dispenser 108 includes… a piccolo nozzle 126, also referred to as a piccolo-tube nozzle.”) [The at least one disinfectant dispenser reads on “at least one room box”.  The disinfectant dispensed through the at least one disinfectant dispenser reads on “to deliver treatment compound”.  The piccolo nozzle reads on “a nozzle”.]
at least one zone box configured for delivering a treatment compound to the at least one room box; and Maben: Paragraph [0041] (“The distribution manifold 110 is configured to distribute the disinfectant 104 to each one of the plurality of disinfectant dispensers 108.”) Maben: Paragraph [0042] (“The metering device 142 is configured to selectively control a quantity of the disinfectant 104 delivered to the plurality of disinfectant dispensers 108 (e.g., at least one disinfectant dispenser 108 or each one of the plurality of disinfectant dispensers 108).”) [The metering device and/or the distribution manifold reads on “at least one zone box”.]
an exhaust system configured to exhaust the treatment compound out of the environment. Maben: Paragraph [0077] (“The catalytic converter 138 is configured to convert the disinfectant 104 (e.g., ozone 140) in the air 1224 within the interior 1206 to oxygen. Use of the catalytic converter 138 may increase the rate that the disinfectant 104 is purged from within the interior 1206.”) Maben: Paragraph [0126] (“The disinfecting system 100 then purges the disinfectant mixture 150 out of interior 1206.”)
Regarding claim 7, Maben teaches all the claimed features of claim 6, from which claim 7 depends. Maben further teaches:
The distribution and exhaust system of claim 6 further comprising: 
a main box configured to provide at least one component of the treatment compound to the at least one zone box. Maben: Paragraph [0040] (“The disinfectant delivery device 106 is in fluid communication with the plurality of disinfectant dispensers 108 (e.g., each one of the plurality of disinfectant dispensers 108).”) Maben: Paragraph [0043] (“…the metering device 142 is in communication with the disinfectant controller 120 such that, under direction from the disinfectant controller 120, the metering device 142 controls the quantity of the disinfectant 104 delivered to the plurality of disinfectant dispensers 108 (e.g., at least one disinfectant dispenser 108 or each one of the plurality of disinfectant dispensers 108) from the disinfectant delivery device 106.”) [The disinfectant delivery device reads on “a main box”.]
Regarding claim 11, Maben teaches all the claimed features of claim 6, from which claim 11 depends. Maben further teaches:
The distribution and exhaust system of claim 6 wherein the exhaust system further comprises: 
at least one vent in the environment; at least one vent fan configured to draw fluid out of the environment through the at least one vent; and an exhaust vent configured to expel the treatment compound. Maben: Paragraphs [0028] and [0057] Maben: Paragraph [0028] (“In one or more examples, the environmental system 1214 also includes an outflow valve 1264 (e.g., as shown in FIG. 2) that is in fluid communication with the interior 1206 of the aircraft 1200 and that is in fluid communication with outside of the aircraft 1200. The outflow valve 1264 is configured to maintain a predetermined pressure within the interior 1206. For example, as a quantity (e.g., volume) of air is introduced into the interior 1206 via the air supply outlets 1226 a corresponding quantity (e.g., volume) of air is discharged from the interior 1206 via the outflow valve 1264.”) Maben: Paragraph [0057] (“The disinfectant controller 120 is configured to, in response to at least one predetermined condition, increase a speed of the variable speed fan 1236 to increase the air flow (e.g., the airstream 1228) from the air handling device 1218, for example, to purge the disinfectant 104 from the interior 1206.”) [The outflow valve reads on “at least one vent” and “an exhaust vent” and the variable speed fan reads on “at least one vent fan”.]
Regarding claim 12, Maben teaches all the claimed features of claim 6, from which claim 12 depends. Maben further teaches:
The distribution and exhaust system in claim 6 further comprising 
a computer system communicatively coupled to at least one of the at least one zone box and the at least one room box, and the exhaust system, the computer system comprising: Maben: Paragraph [0043] (“…the metering device 142 is in communication with the disinfectant controller 120 such that, under direction from the disinfectant controller 120, the metering device 142 controls the quantity of the disinfectant 104 delivered to the plurality of disinfectant dispensers 108…”) Maben: Paragraph [0045] (“In one or more examples, the disinfectant controller 120 is in communication with the disinfectant delivery device 106. The disinfectant controller 120 is configured to selectively initiate or selectively terminate delivery of the disinfectant 104 from the disinfectant delivery device 106 to the plurality of disinfectant dispensers 108 (e.g., at least one disinfectant dispenser 108 or each one of the plurality of disinfectant dispensers 108).”) Maben: Paragraph [0057] (“The disinfectant controller 120 is configured to, in response to at least one predetermined condition, increase a speed of the variable speed fan 1236 to increase the air flow (e.g., the airstream 1228) from the air handling device 1218, for example, to purge the disinfectant 104 from the interior 1206.”) Maben: Paragraph [0090] (“…the disinfecting system 100 includes the disinfectant controller 120…” which reads on “communicatively coupled to …the exhaust system”.) [The disinfectant controller 120 in communication with the disinfectant metering device and the disinfectant dispenser reads on “a computer system communicatively coupled to at least one of the at least one zone box and the at least one room box”.]
at least one processor; and a storage device communicatively coupled to the at least one processor, the storage device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: Maben: Paragraph [0052] (“In one or more examples, the disinfectant controller 120 includes a computing device that includes a processor and memory, storing instructions that are executed by the processor. The disinfectant controller 120 is adapted (e.g., programmed) to determine (e.g., calculate) the concentration of the disinfectant 104 in the air 1224 (e.g., the disinfectant mixture 150) within the interior 1206 based on a plurality of known and/or controllable variables.”)
controlling the zone box; Maben: Paragraph [0045] [As described above.] [The disinfectant controller controlling the metering device reads on “controlling the zone box”.] 
controlling distribution of the treatment compound with the room box; and Maben: Paragraph [0043] [As described above.] [The disinfectant controller 120 is configured to control the quantity of the disinfectant 104 to the disinfectant dispensers reads on “controlling distribution of the treatment compound with the room box”.]
controlling the exhaust system to exhaust the treatment compound out of the environment. Maben: Paragraph [0057] and [0090] [As described above.] [The disinfectant controller controlling the purging of the disinfecting system reads on “controlling the exhaust system”.]
Regarding claim 13, Maben teaches all the claimed features of claim 6, from which claim 13 depends. Maben further teaches:
The distribution and exhaust system of claim 6 wherein the at least one room box comprises a plurality of room boxes associated with one of the at least one zone boxes. Maben: Paragraphs [0033], [0040], and [0075] [As described in claim 6.] Maben: Paragraph [0041] (“The distribution manifold 110 is in fluid communication with the disinfectant delivery device 106 and is in fluid communication with the plurality of disinfectant dispensers 108. The distribution manifold 110 is configured to distribute the disinfectant 104 to each one of the plurality of disinfectant dispensers 108.”) Maben: Paragraph [0042] (“In one or more examples, the disinfecting system 100 and/or the aircraft 1200 includes at least one metering device 142. The metering device 142 is located between and is in fluid communication with the disinfectant delivery device 106 and with the plurality of disinfectant dispensers 108 (e.g., at least one disinfectant dispenser 108 or each one of the plurality of disinfectant dispensers 108). The metering device 142 is configured to selectively control a quantity of the disinfectant 104 delivered to the plurality of disinfectant dispensers 108 (e.g., at least one disinfectant dispenser 108 or each one of the plurality of disinfectant dispensers 108).”) [The plurality of disinfectant dispensers with the at least one manifold and the at least one metering device reads on “a plurality of room boxes associated with one of the at least one zone boxes”.]
Regarding independent claim 14, Maben teaches:
A treatment method comprising: Maben: Paragraph [0112] (“…a method 1000 of disinfecting the interior 1206 of the aircraft 1200. In one or more examples, the method 1000 is implemented and performed utilizing the disinfecting system 100.”)
storing a treatment compound in a storage and distribution assembly; Maben: Paragraph [0070] (“In one or more examples, the disinfecting system 100 and/or the aircraft 1200 includes a disinfectant supply 102. The disinfectant supply 102 is configured to store the disinfectant 104. The disinfectant supply 102 is in fluid communication with the disinfectant delivery device 106. The disinfectant supply 102 includes, or takes the form of, any container (e.g., reservoir or tank) suitable to hold a volume of the disinfectant 104, depending on the form of the disinfectant 104.”) [The disinfectant supply holding a volume of the disinfectant reads on “storing a treatment compound in a storage and distribution assembly”.]
delivering the treatment compound from the storage and distribution assembly to an environment with a pipe system; and Maben: Paragraph [0070] [As described above.] Maben: Paragraph [0040] (“Referring still to FIGS. 3 and 4, ...The disinfectant delivery device 106 is in fluid communication with the plurality of disinfectant dispensers 108 (e.g., each one of the plurality of disinfectant dispensers 108). The disinfecting delivery device 106 is configured to deliver the disinfectant 104 to the plurality of disinfectant dispensers 108 (e.g., each one of the plurality of disinfectant dispensers 108).”) Maben: Paragraph [0084] (“In one or more examples of the disinfecting system 100, the at least one disinfectant dispenser 108 is located within the air supply duct 1216 of the environmental system 1214 to dispense the disinfectant 104 directly into the airstream 1228 within the air supply duct 1216.”)
exhausting the treatment compound out of the environment with an exhaust system. Maben: Paragraph [0077] (“The catalytic converter 138 is configured to convert the disinfectant 104 (e.g., ozone 140) in the air 1224 within the interior 1206 to oxygen. Use of the catalytic converter 138 may increase the rate that the disinfectant 104 is purged from within the interior 1206.”) Maben: Paragraph [0126] (“The disinfecting system 100 then purges the disinfectant mixture 150 out of interior 1206.”)
Regarding claim 15, Maben teaches all the claimed features of claim 14, from which claim 15 depends. Maben further teaches:
The treatment method of claim 14 further comprising: 
controlling distribution of the treatment compound from the storage and distribution assembly to the environment with a computer system; and Maben: Paragraph [0036] (“The disinfectant controller 120 is configured to selectively control dispensation of the disinfectant 104 from the at least one disinfectant dispenser 108, for example, based on the one or more conditions detected by the at least one sensor 144.”) Maben: Paragraph [0037] (“…the disinfectant controller 120 is configured to monitor (e.g., periodically or continuously) the one or more conditions of the interior 1206, such as before introduction of the disinfectant 104 to the air 1224, while dispensing the disinfectant 104 in the air 1224, and after the disinfectant 104 is introduced to the air 1224.”) Maben: Paragraph [0057] (“The disinfectant controller 120 is configured to, in response to at least one predetermined condition, increase a speed of the variable speed fan 1236 to increase the air flow (e.g., the airstream 1228) from the air handling device 1218, for example, to purge the disinfectant 104 from the interior 1206.”) Maben: Paragraph [0090] (“…the disinfecting system 100 includes the disinfectant controller 120…”) Maben: Paragraph [0102] (“The regulator 152 is configured to selectively control the flow of the disinfectant 104 from the disinfectant supply 102. In one or more examples, the disinfectant controller 120 is in communication with the regulator 152 to selectively control the flow of the disinfectant 104.”) [The disinfectant controller reads on “a computer system”. The disinfectant controller monitoring and controlling dispensing of disinfectant from the disinfectant supply reads on “controlling distribution of the treatment compound from the storage and distribution assembly to the environment”.]
controlling the exhaust system to exhaust the treatment compound out of the environment, with the computer system. Maben: Paragraph [0057] and [0090] [As described above.] [The disinfectant controller controlling the purging of the disinfecting system reads on “controlling the exhaust system”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maben, in view of Choi (KR102094714B1) (“Choi”).
Regarding claim 3, Maben teaches all the claimed features of claim 1, from which claim 3 depends. Maben further teaches:
The compound distribution system of claim 1 wherein the storage and distribution assembly further comprises: 
a main storage tank; Maben: Paragraph [0070] (“The disinfectant supply 102 includes, or takes the form of, any container (e.g., reservoir or tank) suitable to hold a volume of the disinfectant 104, depending on the form of the disinfectant 104.”)
…
a compressed gas assembly configured to provide compressed gas to the main storage tank. Maben: Paragraph [0073] (“In one or more examples, the disinfecting system 100 and/or the aircraft 1200 includes a disinfectant fill port 146. The disinfectant fill port 146 is in fluid communication with the disinfectant supply 102 and is configured to enable an amount of the disinfectant 104 to be supplied to (e.g., within) the disinfectant supply 102.”) Maben: Paragraph [0074] (“Referring still to FIG. 3, in one or more examples of the disinfecting system 100 and/or the aircraft 1200, the disinfectant 104 is a gas 128…In one or more examples, the disinfectant 104 includes any suitable gaseous disinfectant material, such as at least one of a chemical-based gas, ionized air gas, ozone, and the like. In one or more examples, the fan 124 includes any suitable gas moving device.”) [The disinfectant fill port providing gaseous disinfectant material, such as at least one of a chemical-based gas, ionized air gas, ozone, and the like to the disinfectant supply 102 reads on “a compressed gas assembly configured to provide compressed gas to the main storage tank”.]
Maben does not expressly teach “at least one compound tank”.  However, Choi describes a vertical-mounted carrier type deodorizer including cleaning and absorption treatment, which improves odor removal efficiency. Choi teaches:
at least one compound tank configured to supply treatment compound to the main tank; and Choi: Page 1, first paragraph (“two chemical tanks 141 and 142 each containing caustic soda and sulfuric acid as a ph neutralizer to supply a ph neutralizer to the cleaning tank 110 through a ph neutralizer supply unit;…”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Maben and Choi before them, to include in the disinfectant fill port in fluid communication with the disinfectant supply to include the chemical tanks as taught in Choi because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to be able to include different chemicals, such as caustic soda and sulfuric acid as neutralizers. Choi Page 5, ninth paragraph.  
Regarding claim 10, Maben teaches all the claimed features of claim 6, from which claim 10 depends. Maben further teaches:
The distribution and exhaust system of claim 6, wherein the at least one zone box further comprises: 
a main storage tank;  Maben: Paragraph [0070] (“The disinfectant supply 102 includes, or takes the form of, any container (e.g., reservoir or tank) suitable to hold a volume of the disinfectant 104, depending on the form of the disinfectant 104.”)
Maben does not expressly teach “at least two compound tanks”.  However, Choi describes a vertical-mounted carrier type deodorizer including cleaning and absorption treatment, which improves odor removal efficiency. Choi teaches:
at least two compound tanks configured to supply treatment compound to the main tank. Choi: Page 1, first paragraph (“two chemical tanks 141 and 142 each containing caustic soda and sulfuric acid as a ph neutralizer to supply a ph neutralizer to the cleaning tank 110 through a ph neutralizer supply unit;…”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Maben and Choi before them, to include in the disinfectant fill port in fluid communication with the disinfectant supply to include two chemical tanks as taught in Choi because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to be able to include different chemicals, such as caustic soda and sulfuric acid as neutralizers. Choi Page 5, ninth paragraph.  
Regarding claim 16, Maben teaches all the claimed features of claim 14, from which claim 16 depends. Maben further teaches:
The treatment method of claim 14 wherein the storage and distribution assembly further comprises: 
a main storage tank; Maben: Paragraph [0070] (“The disinfectant supply 102 includes, or takes the form of, any container (e.g., reservoir or tank) suitable to hold a volume of the disinfectant 104, depending on the form of the disinfectant 104.”)
…
a compressed gas assembly configured to provide compressed gas to the main storage tank. Maben: Paragraph [0073] (“In one or more examples, the disinfecting system 100 and/or the aircraft 1200 includes a disinfectant fill port 146. The disinfectant fill port 146 is in fluid communication with the disinfectant supply 102 and is configured to enable an amount of the disinfectant 104 to be supplied to (e.g., within) the disinfectant supply 102.”) Maben: Paragraph [0074] (“Referring still to FIG. 3, in one or more examples of the disinfecting system 100 and/or the aircraft 1200, the disinfectant 104 is a gas 128…In one or more examples, the disinfectant 104 includes any suitable gaseous disinfectant material, such as at least one of a chemical-based gas, ionized air gas, ozone, and the like. In one or more examples, the fan 124 includes any suitable gas moving device.”) [The disinfectant fill port providing gaseous disinfectant material, such as at least one of a chemical-based gas, ionized air gas, ozone, and the like to the disinfectant supply 102 reads on “a compressed gas assembly configured to provide compressed gas to the main storage tank”.]
Maben does not expressly teach “at least one compound tank”.  However, Choi describes a vertical-mounted carrier type deodorizer including cleaning and absorption treatment, which improves odor removal efficiency. Choi teaches:
at least one compound tank configured to supply treatment compound to the main tank; and Choi: Page 1, first paragraph (“two chemical tanks 141 and 142 each containing caustic soda and sulfuric acid as a ph neutralizer to supply a ph neutralizer to the cleaning tank 110 through a ph neutralizer supply unit;…”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Maben and Choi before them, to include in the disinfectant fill port in fluid communication with the disinfectant supply to include the chemical tanks as taught in Choi because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to be able to include different chemicals, such as caustic soda and sulfuric acid as neutralizers. Choi Page 5, ninth paragraph.  
Regarding claim 17, Maben and Choi teach all the claimed features of claim 16, from which claim 17 depends. Maben further teaches:
The treatment method of claim 16 wherein the pipe system further comprises: 
a main distribution line; Maben: Paragraph [0032] (“Referring to FIGS. 2 and 4, in one or more examples, the outside air supply 1244 and the recirculated air supply 1246 are directed to a mixing manifold 1232 where they are mixed to form the airstream 1228 (e.g., as shown in FIG. 3). In one or more examples, the air supply ducts 1216 are in fluid communication with the mixing manifold 1232 and direct the airstream 1228 from the mixing manifold 1232 to different areas of the interior 1206.”) [The mixing manifold reads on “a main distribution line”.]
a main distribution valve in the main distribution line; Maben: Paragraph [0046] (“In one or more examples, the plurality of disinfectant dispensers 108 (e.g., at least one disinfectant dispenser 108 or each one of the plurality of disinfectant dispensers 108) is selectively controllable by the disinfectant controller 120. As an example, the plurality of disinfectant dispensers 108 (e.g., at least one disinfectant dispenser 108 or each one of the plurality of disinfectant dispensers 108) is a “smart” dispenser that includes an actuatable valve (e.g., a solenoid) that is configured to selectively initiate, selectively terminate, or selectively control a flow of the disinfectant 104 through the disinfectant dispenser 108 under direction from the disinfectant controller 120.”) Maben: Paragraph [0065] (“In one or more examples, at least one of the plurality of disinfectant dispensers 108 is located within the mixing manifold 1232 and at least one of the plurality of disinfectant dispensers 108 is located within one or more of the air supply ducts 1216.”) [One of the actuatable valves reads on “a main distribution valve” in the mixing manifold reads on “in the main distribution line”.] 
at least one room distribution line; and Maben: Paragraph [0065] [As described above.] [The air supply ducts reads on “at least one room distribution line”.]
a room distribution line valve associated with each of the at least one room distribution lines. Maben: Paragraph [0065] [As described above.] Maben: Paragraph [0027] (“Referring to FIGS. 2-4, in one or more examples, the air supply ducts 1216 include a plurality of air supply outlets 1226. Each one of the air supply outlets 1226 is situated within the interior 1206 such that the airstream 1228 (e.g., as shown in FIG. 3) is directed to different areas within the interior 1206.”) [At least one of the actuatable valves (of the at least one of the plurality of disinfectant dispensers) within one or more of the air supply ducts reads on “a room distribution line valve”.]
Regarding claim 18, Maben and Choi teach all the claimed features of claim 16, from which claim 18 depends. Maben further teaches:
The treatment method of claim 16 further comprising: 
opening at least one vent in the environment; drawing fluid out of the environment through the at least one vent with at least one vent fan; and expelling the treatment compound through an exhaust vent. Maben: Paragraph [0028] (“In one or more examples, the environmental system 1214 also includes an outflow valve 1264 (e.g., as shown in FIG. 2) that is in fluid communication with the interior 1206 of the aircraft 1200 and that is in fluid communication with outside of the aircraft 1200. The outflow valve 1264 is configured to maintain a predetermined pressure within the interior 1206. For example, as a quantity (e.g., volume) of air is introduced into the interior 1206 via the air supply outlets 1226 a corresponding quantity (e.g., volume) of air is discharged from the interior 1206 via the outflow valve 1264.”) Maben: Paragraph [0057] (“The disinfectant controller 120 is configured to, in response to at least one predetermined condition, increase a speed of the variable speed fan 1236 to increase the air flow (e.g., the airstream 1228) from the air handling device 1218, for example, to purge the disinfectant 104 from the interior 1206.”) [The outflow valve reads on “at least one vent”, the variable speed fan reads on “at least one vent fan”, and “an exhaust vent”.]
Regarding claim 19, Maben and Choi teach all the claimed features of claim 16, from which claim 19 depends. Maben further teaches:
The treatment method of claim 16 further comprising: 
verifying the environment is vacant with an occupancy detector before delivering treatment compound to the environment. Maben: Paragraph [0126] (“Accordingly, examples of the disclosed aircraft 1200, disinfecting system 100, and method 1000 facilitate injection of the disinfectant 104 (e.g., gas or liquid) directly into the interior 1206 of the aircraft 1200 through the air supply of the environmental control system 1214. In one or more examples, the disinfecting operation is automatic. For example, the plurality of sensors 144 detect whether the interior 1206 is empty and detect when enough disinfectant 104 is present in the air 1224 to adequately disinfect the contact surfaces 1240. The disinfecting system 100 fills at least a portion of the interior 1206 with the disinfectant mixture 150 (the gaseous mixture of the disinfectant 104 and the air 1224).”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maben, in view of Grinstead et al. (US Patent Publication No. 2021/0046204 A1) (“Grinstead”).
Regarding claim 8, Maben teaches all the claimed features of claim 6, from which claim 8 depends. Maben describes in paragraph [0079] that the at least one disinfectant dispenser 108 includes, or takes the form of, an atomizing nozzle 134, also referred to as an atomizer nozzle or aspirator nozzle. In one or more examples, the atomizing nozzle 134 is configured to atomize a liquid (e.g., the disinfecting liquid 130) by creating a fine spray. In these examples, the atomizing nozzle 134 facilitates dispersal of the disinfectant 104 in liquid form (e.g., the liquid 130) into the air 1224 to form the mixture 150. For example, the disinfectant 104 in liquid form (e.g., the liquid 130) and compressed air may be used to produce a mist of atomized liquid at low pressure.  Such description suggests that an air compressor is also used to produce a mist of atomized liquid at low pressure at an atomizing nozzle of the disinfectant dispenser 108 (“at least one room box”).  Maben does not expressly provide for an air compressor.  However, Grinstead describes a system for disinfecting an enclosed chamber. Grinstead teaches:
The distribution and exhaust system of claim 6 further comprising: 
an air compressor in fluidic connection with at least one of: the at least one zone box; and the at least one room box. Grinstead: Abstract (“An atomizing nozzle may be positioned within the evaporation chamber and connected to a disinfectant fluid reservoir and an air compressor and configured to atomize disinfectant within the evaporation chamber.”) [The air compressor connected to the disinfectant fluidic reservoir reads on “an air compressor in fluidic connection with at least one of: the at least one zone box”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Maben and Grinstead before them, to include an air compressor in fluidic connection with at least one of the at least one zone box as taught in Grinstead because the references are in the same field of endeavor as the claimed invention and they are focused on disinfecting an enclosed chamber.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to be able to introduce atomized disinfectant into the airflow path, and during an evacuation phase, cease operating the compressor and operate the airflow valve to divert the airflow path through the dehumidification chamber to remove atomized disinfectant from the airflow path. Grinstead Paragraph [0006]  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maben and Grinstead, and further in view of Hodgson et al. (US Patent No. 6,588,225 B1) (“Hodgson”).
Regarding claim 9, Maben and Grinstead teach all the claimed features of claim 8, from which claim 9 depends. However, the combination of Maben and Grinstead do not expressly teach the recitations of claim 9.  Hodgson teaches:
The distribution and exhaust system of claim 8 further comprising: 
a dryer configured between the air compressor and at least one of the zone box and the room box; and Hodgson: Column 8, lines 53-58 (“There may also be included a dryer 47 and pressure valve 46 between the condenser 43 and evaporator 45; and a filter 48 between the evaporator 45 and compressor 42. With this system very rapid defrosting or de-icing can occur without having to stop the compressor.”) [The dryer 47 between the compressor and the evaporator reads on “a dryer configured between the air compressor and at least one of the zone box”.]
a filter configured between the air compressor and at least one of the zone box and the room box. Hodgson: Column 8, lines 53-58 [As described above.] [The filter 48 between the compressor and the evaporator reads on “a filter configured between the air compressor and at least one of the zone box”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Maben, Grinstead, and Hodgson before them, to include the dryer and the filter between the air compressor and at least one of the zone box and the room box as taught in Hodgson because the references are in the same field of endeavor as the claimed invention to remove microbial organisms.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to be able to introduce a dryer and a filter to enable effective removal of microbial organisms. Hodgson Column 9, lines 4-8.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maben and Choi, and further in view of Brown et al. (US Patent Publication No. 2015/0258233 A1) (“Brown”).
Regarding claim 20, Maben and Choi teach all the claimed features of claim 16, from which claim 20 depends. The combination of Maben and Choi do not teach the features of claim 20. However, Brown describes a decontamination system for a building comprising a disinfectant solution source with a disinfectant solution stored in a first room of the building. Brown teaches:
The treatment method of claim 16 further comprising: scheduling delivery of the treatment compound to an environment. Brown: Paragraph [0024] (“A decontamination system 10 for a building is schematically represented in FIG. 1 and includes a disinfectant solution source 12 and a pressurized air supply 14 in fluid communication with a plurality of nozzles 30, and each nozzle 30 is in a respective room of a building... The decontamination system 10 may be used in any number of rooms for any type building.”) Brown: Paragraph [0026] (“As further shown in FIG. 1, the system 10 includes at least one controller 32 that controls activation and deactivation of a pump 34 and the pressurized air supply 14 to deliver the disinfectant solution and pressurized air to one or more nozzles 30 on command.”) Brown: Paragraph [0055] (“At this time, a “warning mode” or “staging phase” is initiated for a first time duration during which a visual and/or auditory warning signal is started for personnel to exit the room. As shown in FIG. 13 this warning signal may include a yellow light or indicator at the display of the input device. The controller 32 is configured with a time delay wherein after a preset time duration during which the motion detector 55 detects no motion, i.e. no personnel in the interior space to be decontaminated, the controller 32 initiates certain operations. More specifically, the controller 32 is linked to the buildings internal communication or computer system to determine if certain building functions are performed.”) Brown: Paragraph [0056] (“As indicated above, these functions may be performed during a first time period that may be referred to as a warning mode or staging phase; and, a warning light or strobe and/or an audible signal may be activated such as the light 57 on any one of the hub assemblies described above. However, if motion is detected by the motion detector 55, during this staging phase or first time duration, the first or second controller 32, 62 will not initiate the remaining operations associated with the staging phase, or otherwise proceed unless no motion is detected in the room for a predetermined time. If no motion is detected for this predetermined time then the building operations may be completed.”) [After a preset time duration during which the motion detector 55 detects no motion after a predetermined time or after a predetermined time during the staging phase, initiating decontamination if no motion detected reads on “scheduling delivery of the treatment”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Maben and Brown before them, to include in the method of Maben scheduling delivery of the disinfectant as taught in Brown because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to be able to schedule decontamination after a predetermined time ensuring that no personnel is present during decontamination. Brown Paragraphs [0003], [0055], and [0056].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 11,160,890 B1 to Lytle describes a workstation surface disinfecting system (122) comprises an actuator (130) that moves the disinfecting light over a workstation (10) during a workstation disinfection mode, and a light-angle actuator that actuates the disinfecting workstation-light. The workstation surface disinfecting system further comprises an air disinfecting system (152) that comprises an air moving device (150) that produces an airflow through the workstation. The disinfecting workstation-light is rotated to switch the disinfecting workstation-light to an airflow disinfecting light that emits a disinfecting light toward the airflow during an airflow cleaning mode and the workstation comprises a ceiling. The air disinfecting system comprises a conduit extending through the ceiling and the airflow is through conduit extending through the ceiling and the air disinfecting light is actuated towards the conduit to be incident on airflow flowing through the conduit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117